Fourth Court of Appeals
                                San Antonio, Texas
                                       June 30, 2021

                                   No. 04-21-00095-CV

                                 MEAT SUPPLY, LLC,
                                     Appellant

                                             v.

                              510 GOOD LATIMER, LLC,
                                      Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-11151
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER

       Appellant’s third motion for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on or before July 28, 2021. No further extensions will be granted.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court